Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 

Status of Claims

This action is in reply to the communication filed on 02/07/2020.
Claim 1 has been amended.
Claims 2-23 have been canceled.
Claim 1 has currently pending and have been examined.


Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.     Claim 1 is  rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No: 11157945. This is a statutory double patenting rejection.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is  rejected under 35 U.S.C.101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea. The analysis for this determination is explained below:
Step 1, determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.   In this case, Step 1, determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.   In this case, claim(s) 1 is directed to a device (an apparatus).
The claimed invention is directed to at least one judicial exception (i.e a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The analysis is as follows: 
Claim 1,  recites storing  metadata;  the metadata including metadata for a plurality of locations, wherein the metadata for each location comprises: number of fixtures in the location; and type of each fixture in the location; metadata for a plurality of fixtures, wherein the metadata for each fixture comprises: number of signage holders; and dimensions of a signage for each signage holder; metadata for a plurality of campaigns, wherein the metadata for each campaign comprises: a plurality of products associated with the campaign; and graphics for each of the plurality of products; 
 executing rules for each location, the rules defining: assignment of one or more products selected from the plurality of products associated with a campaign selected from the plurality of campaigns; number of signages; dimensions of each signage; graphics for each signage corresponding to one of the one or more assigned products; and
 filters for segregating signages into a plurality of kits, wherein each kit comprises signages for one of the plurality of locations as defined by the rules for that location; and  producing signages for the plurality of locations as defined by the rules for each location. 
  These recited limitations fall within the “Certain Methods of Organizing Human Activities” grouping of abstract ideas as it relates to commercial interactions of advertising/marketing activities advertising/marketing or sales activities.   Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because recites the following additional elements: “system, memory, processor”,  is recited at a high-level of generality (i.e., as generic devices performing generic computer functions of storing and presenting information) such that it amounts no more than mere instructions to apply the exception using a generic computer component. 
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements of “system, memory, processor”,  amounts to no more than mere instructions to apply the exception using generic computer components.  For the same reason these elements are not sufficient to provide an inventive concept.  For these reasons, there is no inventive concept in the claim, and thus the claim is not patent eligible. 

Accordingly, the claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment.  See 84 Fed. Reg. 55. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is  rejected under 35 U.S.C. 103(a) as being unpatentable over Yozo Matsumoto, JP 2016/143297 A in view of Morin, US Pub No: 2018/0089717 A1.

Claim 1:
Yozo discloses:
a plurality of locations, wherein for each location comprises: number of fixtures in the location; and type of each fixture in the location; 
a plurality of fixtures, wherein for each fixture comprises: number of signage holders; and dimensions of a signage for each signage holder; 
See at least paragraphs 40-44 and fig 4 with the associated text; paragraph 40 (The screen control unit 18 causes the display unit 19 to display the advertising content 211 and the regional data 217 stored in the internal storage unit 11. Further, according to an instruction from the assignment instruction unit 255 of the content setting device 20, the screen control unit 18 assigns which advertisement content is to be displayed in which area of the display unit 19 of the digital signage device 10 and causes the display unit 19 to display it. . Further, based on the schedule data 215 from the schedule setting unit 256, the screen control unit 18 causes the display unit 19 to display the advertisement content 211 and the regional data 217);
rules for each location, the rules defining: number of signages (i.e advertisement); dimensions of each signage; graphics for each signage corresponding to one of the one or more assigned products; 
an apparatus for producing signages for the plurality of locations as defined by the rules for each location; and filters for segregating the signages produced into a plurality of kits, wherein each kit comprises signages for one of the plurality of locations as defined by the rules for that location;
See at least paragraphs 43, 45, 47, 57 and fig (4- 5) with the associated text; paragraph 43 (The input screen transmission unit 257 of the content setting device 20 transmits to the client terminal 90 a screen for inputting in which of the divided areas the advertisement content is to be displayed (step S11). For example, a region input screen as shown in FIG. 4 is transmitted; paragraph 44 ( In FIG. 4, a screen for specifying regions divided into nationwide, prefectures, and main regions is displayed. The input screen AR1 includes boxes BX in the whole country, prefectures, and main areas. An advertisement provider such as a real estate company uses the cursor CR to select a region where the advertisement content is to be displayed on the digital signage device 10. For example, when a nationwide box BX is selected, the color of the box BX changes, and the advertising content is displayed on the digital signage device 10 throughout the country. In addition, when a box BX in Tokyo is selected, the color of the box BX changes, and the advertisement content is displayed on the digital signage device 10 in Tokyo. “183” is displayed on the right side of the box BX in Tokyo. This number is the number of digital signage devices 10 arranged in Tokyo. Since the digital signage device 10 of the present embodiment is mobile, the number of arrangements changes every time current position data is received from each digital signage device 10. In addition, when a regional division such as the Kanto region or the Tohoku region and a prefecture are selected, the number of arrangements in the subordinate regions is displayed. Therefore, in FIG. 4, the number of “23 wards” and the number of “Tama areas” are displayed. In this embodiment, when the box BX is clicked, the digital signage device 10 in the area is displayed, but numbers may be displayed from the beginning; 
Yozo does not specifically disclose, but Morin however discloses:
metadata  (i.e. tags) for a plurality of campaigns, wherein the metadata for each campaign comprises: a plurality of products associated with the campaign; and graphics for each of the plurality of products; rules for each location, graphics for each signage display corresponding to one of the one or more assigned products; filters for segregating the display graphics into a plurality of data packets, wherein each data packet comprises the display graphics for one of the plurality of locations as defined by the rules for that location;  19WO 2018/081015PCT/US2017/057922 transmitting the data packet to the location for which it was prepared; and displaying the graphics contained in the data packet in the location to which it was transmitted (See at least the abstract (storing, collecting data, analytically processing, and delivering data displaying content via digital electronic signs, digital message boards and other designated display devices (collectively, Digital Electronic Displays or DED's) based upon predefined sets of display criteria. Such Display Criteria may include date, time, and other user-defined conditions. The System and method may integrate with third-party Systems to facilitate creation, modification, transfer, downloading and storage of digital images, graphics and files; paragraph 67 (An application UI can assign “tags” or attributes for selected Content files or playlists to facilitate searching, creating playlists, reporting, allocation or establishing Display Parameters. These tags may be manually or automatically assigned, may represent qualitative values or descriptions, and/or may include quantitative or other defined values);
It  would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the teaching of Yozo including locations, number of signage holders for each location and dimensions of a signage for each signage holder with the teaching of Morin Morin including out putting tags displaying content via digital electronic signs the motivation of wayfinding measuring critical elements relating to advertising value including the frequency or display time of individual content files or groups of content files, quantity of viewers (“Impressions”), capturing and storing the associated data, processing the data, and reporting the information in a form meaningful to advertisers and their vendors as taught by Yozo over that of Morin.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Heller, US Pub No: 20080208668 A1, teaches dynamically allocating monetization rights and access
Digmund, US Pub No: 2012/0179549 A1 teaches  a method and system for delivering location based advertising messages 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Affaf Ahmed whose telephone number is 571-270-1835.  The examiner can normally be reached on [ M-R  8-6pm ].
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached at 571-270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/AFAF OSMAN BILAL AHMED/Primary Examiner, Art Unit 3682